Banke, Judge.
The defendant was convicted of aggravated assault. He now appeals the denial of his motion for new trial. Held:
1. The jury verdict was supported by evidence introduced at trial (see Blackwell v. State, 139 Ga. App. 477 (1) (228 SE2d 612) (1976)), and the question of the weight of the evidence is not properly addressed to this court. See Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131) (1976) ; Price v. State, 142 Ga. App. 120 (4) (235 SE2d 387) (1977) .
2. The public defender appointed to represent the defendant at arraignment stated that he scheduled an *621appointment with the defendant, but that the defendant neglected to contact him until the day before trial. Based on this set of circumstances, it was not an abuse of discretion for the trial judge to deny defense counsel’s motion for continuance. See Williams v. State, 144 Ga. App. 410 (1) (241 SE2d 261) (1977).
Submitted June 5, 1978
Decided July 10, 1978.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, for appellee.
3. After being advised of his Miranda rights, the defendant told the deputy sheriff that he owned a gun and stated that he would bring it in when he got it back from his brother. After thoroughly cross examining the deputy, defense counsel moved to strike this testimony from the record. The testimony objected to was not necessarily inculpatory. Defense counsel did not ask for a Jackson-Denno hearing; and, furthermore, the motion, as presented, did not properly raise the question of the voluntariness of the defendant’s response. It was not error for the trial judge to overrule the defendant’s motion to strike. See Fountain v. State, 228 Ga. 306 (7) (185 SE2d 62) (1971); Starr v. State, 229 Ga. 181 (1) (190 SE2d 58) (1972); Taylor v. State, 143 Ga. App. 881 (2) (240 SE2d 236) (1977).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.